Title: From Thomas Jefferson to George Logan, 11 May 1805
From: Jefferson, Thomas
To: Logan, George


                  
                     Dear Sir 
                     
                     Washington May 11. 05.
                  
                  I recieved last night a letter from mr Thomas Brannagan 163. S. Waterstreet Philadelphia, asking my subscription to the work announced in the inclosed paper. the cause in which he embarks is so holy, the sentiments he expresses in his letter so friendly that it is highly painful to me to hesitate on a compliance which appears so small. but that is not it’s true character, and it would be injurious, even to his views, for me to commit myself on paper by answering his letter. I have most carefully avoided every public act or manifestation on that subject. should an occasion ever occur in which I can interpose with decisive effect, I shall certainly know & do my duty with promptitude and zeal. but in the mean time it would only be disarming myself of influence to be taking small means.   the subscription to a book on this subject is one of those little irritating measures which, without advancing it’s end at all, would, by lessening the confidence & good will of a description of friends composing a large body, only lessen my powers of doing them good in the other great relations in which I stand to the publick. yet I cannot be easy in not answering mr Brannagan’s letter unless he can be made sensible that it is better I should not answer it; & I do not know how to effect this, unless you would have the goodness, the first time you go to Philadelphia, to see him and to enter into an explanation with him.   I see with infinite pain the bloody schism which has taken place among our friends in Pensylvania & New York, & will probably take place in other states. the main body of both sections mean well, but their good intentions will produce great public evil. the minority, whichever section shall be the minority, will end in coalition with the federalists, and some compromise of principle; because these will not sell their aid for nothing. republicanism will thus lose, & royalism gain some portion of that ground which we thought we had rescued to good government. I do not express my sense of our misfortunes from any idea that they are remediable. I know that the passions of men will take their course, that they are not to be controuled but by despotism, & that this melancholy truth is the pretext for despotism. the duty of an upright administration is to pursue it’s course steadily, to know nothing of these family dissensions, and to cherish the good principles of both parties. the war ad internecionem which we have waged against federalism has filled our latter times with strife and unhappiness. we have met it, with pain indeed, but with firmness, because we believed it the last convulsive effort of that Hydra which, in earlier times, we had conquered in the field. but if any degeneracy of principle should ever render it necessary to give ascendancy to one of the rising sections over the other, I thank my god it will fall to some other to perform that operation. the only cordial I wish to carry into my retirement is the undivided good will of all those with whom I have acted. present me affectionately to mrs Logan, and accept my salutations & assurances of constant friendship and respect.
                  
                     Th: Jefferson 
                     
                  
               